Exhibit 10.2 Security Agreement November, 2011 1 Special Reminder In order to protect the Company’s (or personal) legal right, please read and confirm the following carefully before signed this agreement. 1. All data provided by the Company (or person) is true, completed, legal, valid, and does not contain any false records, misleading statements or material omissions. 2. The Company (or person) has read all terms of this agreement, especially the terms in bold front, and have fully understood its meaning and legal consequences. 3. Before signature, the Company (or person) has the right to amend this agreement. After the commencement of this agreement, the Company (or person) has to exercise the rights under this agreement and actively fulfill the obligations. 4. In order to protect the Company’s (or personal) interest, any change for the Company’s (or personal) living address, mailing address, telephone number, business scope, legal representative and others should inform our company by written notice within 10 days after changed. 5. If any question, please consult with our company. 2 Security Agreement Agreement Number: NEWN-EJENIE20111101-1 Party A: New Energy Systems Group (Creditors of the main agreement) Party B (Mortgagor): Shenzhen E’Jenie Technology Development Co., Ltd. Type of ID: Business License ID number: 440307503224628 Address:A3 Building, Xinglian Industrial Zone, Pingxin N Rd., Pinghu Town, Longgang District, Shenzhen, China Phone number: 61268588Fax: 61268895 Legal Representative: Xuemei FangPosition: Legal representative In order to ensure the agreement NEWN20111101-1 (hereinafter referred as the main agreement) which was signed between Party A and Xuemei Fang, Weirong Xu (hereinafter referred as debtor) will be implemented, Party B is willing to pledge its legal owned property to Party A. Party A and Party B agreed to sign this agreement and obey the following terms after negotiation. A.Scope of security All of the debts which debtors should bear under this main agreement, including principle, interest, compound interest, penalty, and expenses for achieving creditors’ rights. The maximum principal (balance) of debt is RMB$85,533,892.75. B.Other matters agreed by both parties: . . . C.This agreement has _4_ copies. Party A, Party B, witness lawyer, and mortgage registration authorities keep one for each and have the same legal effect. 3 D. This agreement does not require notarization. E. Collateral 1. Details could be checked in the Collateral List of this agreement’s exhibits. 2. Custody and responsibility of the collaterals and ownership certificates During the mortgage period, collateral should be kept by Party B or Party B’s entrusted agent. Party B should take good care of the collaterals and bear the responsibility of maintenance and repair to ensure the all collateral is in good condition and ready to be inspected by Party A at any time. During the mortgage period, if Party B’s action is enough to reduce the collateral’s value, Party A is entitled to request to stop. If the value of collateral decreases, Party A is entitled to request Party B to restore the collateral’s value or request Party B to provide new collaterals which is acceptable to Party A. The expenses to restore the collateral’s value or to set up new collaterals should be borne by Party B. If Party B cannot meet Party A’s requests, Party B should bear the responsibility of compensation. If the decrease of collateral’s value is not Party B’s fault, Party A has the priority to receive this collateral’s insurance payment and compensation, or Party B should deposit that amount into the third party which is designated by Party A. The remaining collateral which does not lose their value should remain as collaterals. During the mortgage period, with written approval of Party A, Party B can transfer the collateral. If the transfer price is obviously lower than the collateral’s value, Party A can ask Party B for appropriate guarantees. If Party B cannot provide, Party B shall not transfer the collateral. The amount which Party B receives for transfer of the collateral shall be paid to Part A to satisfy the debt in advance or be deposited into the third party designated by Party A. The transfer amount that exceeds the debt will belong to Party B, and debtor should bear of the insufficient part. F. Default and breach of agreement 1. Default event The following shall be deemed a default event has occurred: i. Party B violated any obligations under this agreement or Party B shown or by their actions that they will not fulfill their obligations under this agreement; ii. Any data, documents, statements, warranties, and confirmation which was provided by Party B was untrue, inaccurate, incomplete or false, misleading statements, or material omissions; iii. Party B conceal the real important situation and do not comply with Party A’s investigation , examination and inspection; iv. The mortgage is invalid or revoked; v. The debts under main agreement expired or due earlier, Party A’s debts are not fully or partly paid; 4 vi. Party B did not have partly or fully ownership of collateral to dispose, or there is dispute of collateral; vii. Party B dispose collateral without any Party A’s written consent; viii. The value of collateral damage or significant impairment, or the value of collateral has the possibility to damage or significant impairment; ix. Party B’s lazy notice the damage or impairment of collateral to Party A; x. Other situations which will damage or may damage Party A’s interest. 2. Breach of agreement When the events in F-1 happen, Party A is entitled to take the following single or multiple actions: i. Require Party B immediately stop or deter others violations of the collateral; ii. Require Party B to compensate for all Party A’s lost; iii. Require Party B to restore the value of collateral or provide other Party A’s written approved collateral; iv. Party A has the priority to get the repayment if the collateral were discount, auction or sold; when the amount of sale or auction of collateral were over Party A’s claims part, it will belong to Party B; when the amount were insufficient to satisfy Party’s claims, Party A further recourse; v. Party A is entitled to claim other relief measures in accordance with the law or the agreement. G. Party B’s declaration and guarantee 1. Party B has the legal power, right, and authority to the execution, delivery and performance of this agreement. The agreement is valid and binding to Party B and can execute to Party B in accordance with the term of this agreement. 2. When Party B is a company, Party B is legally established in its jurisdiction, valid existence and has good reputation. Party B owns all the rights and has government’s licensing and approval in its current business. 3. Party B ensure that all the date provided to Party A were true, completed, legal, valid, and does not contain any false records, misleading statements or material omissions. 4. Party B ensures its legal ownership of collateral and there is no dispute with any third party. This agreement which Party B signed and implemented does not conflict to its other agreements. 5. Party B hereby undertake its entirely in good faith to fulfill all of its obligation under the agreement and will not make any behavior (including should do but do not to do or should not do but do) which endanger the achievement of the term of this agreement. 6. Party B hereby undertake, if change occurred in the living address, mailing address, telephone number and employment status (or business, the legal representative) and other matters, it should ensure to that changes should inform Party A through written notice within 10 days after change occurred. If Party B did not inform accordingly, all data which Party A sent based on the original address will be seem as served. 7. Party B hereby confirm that it has carefully reviewed and fully aware of and understand the contents of all the terms of this agreement and signing of this agreement is the real meaning of that. 8. Party B ensures that the collateral list as show in the exhibit in this agreement is true, accurate, and complete. If any false statements or material omissions which resulted mortgage is invalid; collateral is insufficient and other situations, Party B should take full of responsibility for the debts and related compensation for debtors under this main agreement. H. Once the following situation happened, Party B should automatically take the remedial measures and inform Party A by written notice timely: 1. The loss and damage of collateral caused the value of the collateral disappear or reduce. 2. The ownership of collateral change or dispute. 3. The collateral has been seized or frozen. 5 I. The collateral provided by Party B is independent and will not be affected or replaced by the guarantee from others. J. No matter what reason caused the terms of main agreement become partly or fully invalid, Party A still has the right in accordance with the relevant legal requirements to require the debtors of the main agreement to pay back the loan principle, interest and other payments. In these situations, the validity of this agreement is not affected, Party B should still bear the security responsibility based on this agreement for the debtor’s obligation under the main agreement. K. All the expenses occurred for the sign and implement of this agreement between Party A and Party B, including notary or witness fees, registration fees, sale or auction fees, etc. should be taken care by Party B. L. Modification of the agreement 1. After consulted and confirmed, this agreement can be modified or canceled by written format. 2. When the main agreement needs to modify, Party A should ask Party B’s approval by written notice timely. Once Party B agreed, Party B will continue taking the same related responsibility. However, if the modify of main agreement caused the reduce of the debt which the debtors should bear (include but not limit to the reduce of the debt amount, the shortening of debt maturity, etc), Party B should be deemed to have agreed such changes, which will no need to obtain Party B’s consent and Party B should bear the responsibility based on the modified main agreement. M. During the duration of this agreement, any Party A’s tolerance to Party B’s breach of agreement, delay to implement the right which Party A should have will not damage, affect or limit the rights which Party A should have in accordance with this agreement or relevant law as a creditor. This could not be treated as that Party A’s breach of agreement or approval and Party A’s give up the right to take any action to Party B’s current or future breach of agreement. N. Application of the law and dispute resolution 1. This agreement is entered into by PRC laws and applicable PRC laws. 2. This agreement’s dispute should resolve in accordance with the team in the main agreement. O. This agreement will enter into force once signed by all parties (if the parties were natural person, this agreement should be signed by that person, if the parties were legal persons or other organizations, this agreement should be signed by the entitled person or seal, and combined with official seal.) 6 Exhibit: Collateral List For the above statement, mortgagor guarantees that are true, accurate, and complete. If any false statements or material omissions caused the mortgage is invalid, insufficient collateral value, and damaged the main creditor’s interest, the mortgagor is willing to bear all the responsibilities for the debtors under the main agreement. Party A’s seal: Representative or Consignee: /s/ Weihe Yu Date: November 24, 2011 Party B’s seal: Representative or Consignee: Xuemei Fang Date: November 24, 2011 7 Code Item Type Department Recorded Date Original Value Accumulated Depreciation Net Value Single groove ultrasonic cleanerJW-1024 Production equipment Steel shell production workshop 2003-09-03 0 Hand presserTH-80P Production equipment Steel shell production workshop 2003-09-11 0 Open type inclinable power press J23-25B Production equipment Steel shell production workshop 2003-09-23 0 Centrifugal hot wind drier 35# Production equipment Steel shell production workshop 2003-09-26 0 Taper machine-type C Production equipment Steel shell production workshop 2003-10-01 0 Hand presserTH-80P Production equipment Steel shell production workshop 2003-10-17 0 Desktop presser JB04-1 Production equipment Aluminum shell production workshop 2003-10-28 0 Open type inclinable power press J23-8T Production equipment Steel shell production workshop 2003-10-30 0 Open type inclinable power press J23-8T Production equipment Steel shell production workshop 2003-10-30 0 Open type inclinable power press J23-8T Production equipment Steel shell production workshop 2003-10-30 0 Open type inclinable power press J23-8T Production equipment Steel shell production workshop 2003-11-21 0 Open type inclinable power pressJ23-8T Production equipment Steel shell production workshop 2003-11-21 0 Open type inclinable power press J23-8T Production equipment Steel shell production workshop 2003-11-24 0 Three phase motor Production equipment Steel shell production workshop 2004-01-04 0 Hand presserTH-80P Production equipment Steel shell production workshop 2004-01-08 0 Hand presserTH-80P Production equipment Steel shell production workshop 2004-01-08 0 Hand presserTH-80P Production equipment Steel shell production workshop 2004-01-08 0 Hand presserTH-80P Production equipment Steel shell production workshop 2004-01-08 0 Hand presserTH-80P Production equipment Steel shell production workshop 2004-01-08 0 Hand presserTH-80P Production equipment Steel shell production workshop 2004-01-08 0 Optical grating position transducer Production equipment R&D 2004-01-12 0 Open type double-column inclinable press J23-40T Production equipment Aluminum cap prodcution workshop 2004-01-15 0 Open type double-column inclinable press J23-40T Production equipment Aluminum cap prodcution workshop 2004-01-15 0 Micro air compressor 2B-0117 Production equipment Steel cap prodcution workshop 2004-02-06 0 Single groove ultrasonic cleaner HBD-1024 Production equipment Steel shell production workshop 2004-02-10 0 Open type inclinable power press J23-8T Production equipment Steel shell production workshop 2004-02-10 0 8 Open type inclinable power press J23-8T Production equipment Steel shell production workshop 2004-02-10 0 Open type inclinable power press J23-8T Production equipment Steel shell production workshop 2004-02-10 0 Open type inclinable power press J23-8T Production equipment Steel shell production workshop 2004-02-10 0 Open type inclinable power press J23-8T Production equipment Steel shell production workshop 2004-02-10 0 Open type inclinable power press J23-8T Production equipment Steel shell production workshop 2004-02-10 0 Open type inclinable power press J23-8T Production equipment Steel shell production workshop 2004-02-10 0 Open type inclinable power press J23-8T Production equipment Steel shell production workshop 2004-02-10 0 Open type inclinable power press J23-8T Production equipment Steel shell production workshop 2004-02-10 0 Milling machine 3SH0 Production equipment R&D 2004-02-12 0 Cooling tower CT-20T Production equipment Steel cap prodcution workshop 2004-02-15 0 Open type double-column inclinable press J23-8T Production equipment Aluminum shell production workshop 2004-02-25 0 Open type double-column inclinable press J23-8T Production equipment Aluminum shell production workshop 2004-02-25 0 Open type double-column inclinable press J23-8T Production equipment Aluminum shell production workshop 2004-02-25 0 Open type double-column inclinable press J23-8T Production equipment Aluminum shell production workshop 2004-02-25 0 Open type inclinable power press J23-8T Production equipment Steel shell production workshop 2004-02-25 0 Open type inclinable power press J23-8T Production equipment Steel shell production workshop 2004-02-25 0 Electrical machinery 0.75KW Production equipment Steel shell production workshop 2004-02-25 0 Electrical machinery 0.75KW Production equipment Steel shell production workshop 2004-02-25 0 Electrical machinery 1.1KW Production equipment Steel shell production workshop 2004-02-25 0 Injection machine FT-600DS Production equipment Steel cap prodcution workshop 2004-03-11 0 Super CNC wirecutting machine 2NC-100 Production equipment Steel cap prodcution workshop 2004-03-15 0 Centrifugal hot wind drier 35# Production equipment Steel shell production workshop 2004-03-15 0 Single groove ultrasonic cleanerBDA-1024 Production equipment Steel shell production workshop 2004-03-20 0 Open type auto-presser JZ21-16T Production equipment Steel cap prodcution workshop 2004-03-21 0 Single groove ultrasonic cleanerHBD-1024 Production equipment Steel shell production workshop 2004-03-25 0 Desktop presser JB04-1 Production equipment Aluminum shell production workshop 2004-03-31 0 Electrical machinery 0.75KW Production equipment Steel shell production workshop 2004-04-06 0 Desktop presser JB04-1 Production equipment Aluminum shell production workshop 2004-04-06 0 Open type auto-presser JZ21-20T Production equipment Steel cap prodcution workshop 2004-04-10 0 9 Instrument Lathe CJ0832 Production equipment Steel shell production workshop 2004-04-15 0 Manual horizontal spindle and reciprocating table surface grinder JPM250 Production equipment R&D 2004-04-15 0 Moudle frameJB04-17 Production equipment R&D 2004-04-18 0 Crusher5HP Production equipment Steel cap prodcution workshop 2004-04-24 0 Wire-cutting machine DK7225 Production equipment R&D 2004-04-25 0 Injection machine FT-600DS Production equipment Steel cap prodcution workshop 2004-05-01 0 Hand presserTH-80P Production equipment Steel shell production workshop 2004-05-04 0 Hand presserTH-80P Production equipment Steel shell production workshop 2004-05-04 0 Hand presserTH-80P Production equipment Steel shell production workshop 2004-05-04 0 Hand presserTH-80P Production equipment Steel shell production workshop 2004-05-04 0 Single groove ultrasonic cleanerJCD-1024 Production equipment Steel cap prodcution workshop 2004-05-04 0 Open type auto-presser JZ21-25T Production equipment Steel cap prodcution workshop 2004-06-17 0 Open type auto-presser JZ23-8T Production equipment Steel shell production workshop 2004-07-01 0 Open type auto-presser JZ23-8T Production equipment Steel shell production workshop 2004-07-01 0 Open type auto-presser JZ23-8T Production equipment Steel shell production workshop 2004-07-01 0 Open type auto-presser JZ23-8T Production equipment Steel shell production workshop 2004-07-01 0 Open type auto-presser JZ23-8T Production equipment Steel shell production workshop 2004-07-01 0 Bench-type drilling machine 2HX-13 Production equipment R&D 2004-07-17 0 Bench-type drilling machine 2HX-13 Production equipment Steel shell production workshop 2004-07-17 0 Bench-type drilling machine 2HX-13 Production equipment Steel shell production workshop 2004-07-17 0 Bench-type drilling machine 2HX-13 Production equipment Steel shell production workshop 2004-07-17 0 Desktop presser JB04-1 Production equipment Steel shell production workshop 2004-07-17 0 Desktop presser JB04-1 Production equipment Steel shell production workshop 2004-07-17 0 Lathe C60140A Production equipment R&D 2004-07-25 0 Air feederAF-3C Production equipment Aluminum cap prodcution workshop 2004-08-04 0 Air feederAF-3C Production equipment Aluminum cap prodcution workshop 2004-08-04 0 Light material frameCR-80 Production equipment Steel cap prodcution workshop 2004-08-04 0 Light material frameCR-80 Production equipment Steel cap prodcution workshop 2004-08-04 0 Screw compressor EA20 Production equipment Steel shell production workshop 2004-08-10 0 10 Automatic grinder LT-2550AH Production equipment R&D 2004-08-19 0 Fixed bed presser JG21-80 Production equipment Aluminum cap prodcution workshop 2004-08-23 0 Fixed bed presser JG21-80 Production equipment Aluminum cap prodcution workshop 2004-08-23 0 Single groove ultrasonic cleanerHBD-5036WF Production equipment Aluminum cap prodcution workshop 2004-09-03 0 Robot Production equipment Aluminum cap prodcution workshop 2004-09-25 0 Robot Production equipment Aluminum cap prodcution workshop 2004-09-25 0 Light material frameCR-80 Production equipment Steel shell production workshop 2004-10-17 0 Light material frameCR-80 Production equipment Steel shell production workshop 2004-10-17 0 Open type inclinable power press J23-25T Production equipment Aluminum shell production workshop 2004-10-28 0 Open type inclinable power press J23-25T Production equipment Aluminum shell production workshop 2004-10-28 0 Air compressor V-06 Production equipment Steel shell production workshop 2004-10-31 0 Air compressor V-06 Production equipment Steel shell production workshop 2004-10-31 0 Air compressor V-06 Production equipment Steel shell production workshop 2004-10-31 0 Air compressor V-06 Production equipment Steel shell production workshop 2004-10-31 0 Injection machine FT-600DS Production equipment Steel cap prodcution workshop 2004-10-31 0 Super CNC wirecutting machine DK7740 Production equipment R&D 2004-10-31 0 Super CNC wirecutting machine DK7740 Production equipment R&D 2004-10-31 0 Manual horizontal spindle and reciprocating table surface grinder M7120A Production equipment R&D 2004-10-31 0 Milling machine 3SH0 Production equipment R&D 2004-10-31 0 Grinding machine Production equipment Steel shell production workshop 2004-10-31 0 Computer counting scale Production equipment Steel shell production workshop 2004-10-31 0 Open type double-column pressJ23-40T Production equipment Aluminum shell production workshop 2004-10-31 0 Freezer Production equipment Steel cap prodcution workshop 2004-10-31 0 Welding machine Production equipment Aluminum cap prodcution workshop 2004-10-31 0 High temperature tester Production equipment Steel cap prodcution workshop 2004-10-31 0 High temperature tester Production equipment Aluminum cap prodcution workshop 2004-10-31 0 Forklift Production equipment Steel shell production workshop 2004-10-31 0 Forklift Production equipment Steel shell production workshop 2004-10-31 0 Forklift Production equipment Steel shell production workshop 2004-10-31 0 Forklift Production equipment Steel shell production workshop 2004-10-31 0 Forklift Production equipment Steel shell production workshop 2004-10-31 0 Air feederAF-2C Production equipment Aluminum cap prodcution workshop 2004-11-23 0 Air feederAF-2C Production equipment Aluminum cap prodcution workshop 2004-11-23 0 Air feederAF-2C Production equipment Aluminum cap prodcution workshop 2004-11-23 0 Fixed bed presser JH21-80 Production equipment Aluminum cap prodcution workshop 2004-12-27 0 Air feederAF-3C Production equipment Aluminum cap prodcution workshop 2004-12-29 0 TU06Ultrasonic grinder Production equipment Steel shell production workshop 2005-04-30 0 11 Diesel generator Production equipment Composition production 2005-04-30 0 Elevator Production equipment Composition production 2005-04-30 0 Robot Production equipment Steel shell production workshop 2005-04-30 0 Transformer Production equipment Composition production 2005-04-30 0 Air conditioner KF-50W Office equipment Administration 2003-07-06 0 Refrigerator BCO-177 Office equipment Administration 2003-08-31 0 Computer Office equipment Finance 2003-10-08 0 Time clock Office equipment Administration 2003-12-10 0 Computer Office equipment Administration 2004-02-26 0 Time clock Office equipment Administration 2004-03-31 0 Air conditioner KF-23GN/Y-T Office equipment Administration 2004-07-31 0 Air conditioner KF-35GN/DY Office equipment Administration 2004-07-31 0 Computer Office equipment Finance 2004-08-08 0 Laser printer CANON Office equipment Finance 2004-08-08 0 Borehole pump 2.2 Office equipment Administration 2004-09-17 0 FB1800 Scanner Office equipment Administration 2004-12-07 0 Air conditioner LF-75LM Office equipment Administration 2005-04-14 0 Air conditioner LF-75LM Office equipment Administration 2005-04-14 0 Air conditioner LF-61LM Office equipment Administration 2005-04-14 0 Air conditioner LF-51LM Office equipment Administration 2005-04-14 0 Air conditioner LF-35LM Office equipment Administration 2005-04-14 0 Freezer Office equipment Administration 2005-04-30 0 Open type inclinable power press J23-16T Production equipment Steel shell production workshop 2005-07-08 0 Single groove ultrasonic cleanerJCD-1024 Production equipment Steel shell production workshop 2005-07-19 0 Precision grinding machine PFG-200S Production equipment R&D 2005-08-01 0 Bench-type drilling machine 2Q-4116 Production equipment R&D 2005-08-05 0 Desktop presser JB04-1 Production equipment Steel shell production workshop 2005-07-11 0 Centrifugal hot wind drier 35# Production equipment Steel shell production workshop 2005-07-21 0 Desktop presser JB04-1 Production equipment Aluminum shell production workshop 2005-08-22 0 Open type inclinable power press J23-25B Production equipment Steel shell production workshop 2005-07-08 0 Electrical machinery 5.5KW Production equipment Steel shell production workshop 2005-07-15 0 Desktop presser JB04-1 Production equipment Aluminum shell production workshop 2005-08-22 0 manual cutter Production equipment Steel shell production workshop 2005-07-22 0 Desktop presser JB04-1 Production equipment Aluminum shell production workshop 2005-08-22 0 Desktop presser JB04-1 Production equipment Aluminum shell production workshop 2005-08-22 0 Desktop presser JB04-1 Production equipment Aluminum shell production workshop 2005-08-22 0 Electrical machinery 5.5KW Production equipment Steel shell production workshop 2005-07-15 0 Milling machine 3SHO Production equipment R&D 2005-08-11 0 Desktop presser BJ04-1 Production equipment Steel shell production workshop 2005-07-11 0 Desktop presser JB04-1 Production equipment Steel shell production workshop 2005-07-11 0 Iron plate 600*450*80 Production equipment R&D 2005-08-13 0 Metal circular saw machine Production equipment Steel shell production workshop 2005-07-25 0 Desktop presser BJ04-1 Production equipment Steel shell production workshop 2005-07-11 0 Desktop presser BJ04-1 Production equipment Steel cap prodcution workshop 2005-07-05 0 Desktop presser JB04-1 Production equipment Steel cap prodcution workshop 2005-07-05 0 Desktop presser JB04-1 Production equipment Aluminum shell production workshop 2005-08-26 0 Scroll chuck125 Production equipment R&D 2005-08-18 0 Single groove ultrasonic cleanerJCD-1024 Production equipment Steel shell production workshop 2005-07-19 0 Desktop presser JB04-1 Production equipment Aluminum shell production workshop 2005-08-26 0 12 Desktop presser BJ40-1 Production equipment Steel cap prodcution workshop 2005-07-05 0 Desktop presser BJ40-1 Production equipment Steel cap prodcution workshop 2005-07-05 0 Desktop presser JB04-1 Production equipment Aluminum shell production workshop 2005-08-26 0 Desktop presserJB04-1 Production equipment Aluminum shell production workshop 2005-08-26 0 Open type inclinable power press J23-25T Production equipment Aluminum shell production workshop 2005-08-30 0 Electric hoist Production equipment Steel shell production workshop 2005-07-29 0 Electrical machinery Production equipment Steel shell production workshop 2005-07-15 0 Electrical machinery Production equipment Steel shell production workshop 2005-07-15 0 JB04-27 Manual punch press Production equipment Steel shell production workshop 2005-08-01 0 AF-2C Feed machine Production equipment Steel shell production workshop 2005-08-24 0 Hand press Production equipment Steel shell production workshop 2005-09-04 0 Hand press Production equipment Steel shell production workshop 2005-09-04 0 Hand press Production equipment Steel shell production workshop 2005-09-04 0 AF-2C Feed machine Production equipment Steel shell production workshop 2005-10-10 0 AF-2C Feed machine Production equipment Steel shell production workshop 2005-10-10 0 AF-2C Feed machine Production equipment Steel shell production workshop 2005-10-10 0 EDM PA450 Production equipment Aluminum cap prodcution workshop 2005-11-15 0 Open type inclinable power press J23-25T Production equipment Steel shell production workshop 2005-11-15 0 Open type inclinable power press J23-25T Production equipment Steel shell production workshop 2005-11-15 0 Open type inclinable power press J23-25T Production equipment Steel shell production workshop 2005-11-15 0 Open type inclinable power press J23-25T Production equipment Steel shell production workshop 2005-11-15 0 Open type inclinable power press J23-25T Production equipment Steel shell production workshop 2005-11-15 0 Open type inclinable power press J23-25T Production equipment Steel shell production workshop 2005-11-15 0 Open type inclinable power press J23-25T Production equipment Steel shell production workshop 2005-11-15 0 Open type inclinable power press J23-25T Production equipment Steel shell production workshop 2005-11-15 0 Open type inclinable power press J23-25T Production equipment Steel shell production workshop 2005-11-15 0 Shrink packagin machine Production equipment Steel shell production workshop 2005-11-15 0 Desktop presserJB04-1 Production equipment Aluminum shell production workshop 2005-11-15 0 Hand presserTH-80P Production equipment Steel shell production workshop 2005-11-15 0 Hand presserTH-80P Production equipment Steel shell production workshop 2005-11-15 0 Hand presserTH-80P Production equipment Steel shell production workshop 2005-11-15 0 Hand presserTH-80P Production equipment Steel shell production workshop 2005-11-15 0 Hand presserTH-80P Production equipment Steel shell production workshop 2005-11-15 0 Centrifugal hot wind drier 35# Production equipment Steel cap prodcution workshop 2005-11-30 0 UltrasonicHBD-4000 Production equipment Steel cap prodcution workshop 2005-11-30 0 13 Open type inclinable power press J23-25T Production equipment Aluminum shell production workshop 2005-11-30 0 Wire cutting machine 7725-1 Production equipment R&D 2005-11-30 0 Desktop presserBJ04-1 Production equipment Aluminum shell production workshop 2005-11-30 0 Desktop presserBJ04-1 Production equipment Aluminum shell production workshop 2005-11-30 0 Light material frameCR-80 Production equipment Aluminum shell production workshop 2005-11-30 0 Light material frameCR-80 Production equipment Aluminum shell production workshop 2005-11-30 0 Light material frameCR-80 Production equipment Aluminum shell production workshop 2005-11-30 0 Light material frameCR-80 Production equipment Aluminum shell production workshop 2005-11-30 0 Robot Production equipment Steel shell production workshop 2005-11-30 0 Robot Production equipment Steel shell production workshop 2005-11-30 0 Desktop presserJB04-1 Production equipment Aluminum shell production workshop 2005-11-30 0 ink jet printer Production equipment Composition production 2005-12-31 0 Time clock S-180 Office equipment Administration 2005-09-13 0 Computer Office equipment Administration 2005-09-22 0 Air conditioner KF-23 Office equipment Administration 2005-09-26 0 Monitor Office equipment Administration 2005-10-13 0 Copy machine Office equipment Administration 2005-12-31 0 CR80Feed frame Production equipment Aluminum cap prodcution workshop 2006-01-23 0 CR80Feed frame Production equipment Aluminum cap prodcution workshop 2006-01-23 0 Diesel generator Production equipment Composition production 2006-07-31 0 Ultrasonic Dotting machine Production equipment Steel shell production workshop 2006-08-31 0 Office table Office equipment Administration 2006-02-27 0 Strongbox Office equipment Finance 2006-07-30 0 TV Office equipment Administration 2006-07-30 0 TV Office equipment Administration 2006-07-30 0 Computer Production equipment Administration 2006-09-30 0 Facility Buildings Composition production 2006-12-31 Stainless steel tank Production equipment Steel shell production workshop 2007-01-31 Punch Production equipment Steel shell production workshop 2007-03-28 J23L-45TPunch Production equipment Aluminum shell production workshop 2007-04-01 Wire cutting machine DK7725 Production equipment Composition production 2007-04-24 Automobile Transportation equipment Administration 2007-04-17 Electrical Punch JB04-1T Production equipment Steel shell production workshop 2007-05-30 Electrical Punch Production equipment Steel shell production workshop 2007-05-30 Spot welding machine SWD-2118_1 Production equipment Composition production 2007-05-30 0 14 Spot welding machine SWD-2118 Production equipment Composition production 2007-05-30 0 Spot welding machine SWD-2118 Production equipment Composition production 2007-05-30 0 Spot welding machine SWD-2118 Production equipment Composition production 2007-05-30 0 Spot welding machine SWD-2118 Production equipment Composition production 2007-05-30 0 Computer Office equipment Warehouse 2007-10-03 LCD TV Office equipment Administration 2007-10-03 J21DP-25Punch Production equipment Aluminum shell production workshop 2007-10-15 J21DP-25Punch Production equipment Aluminum shell production workshop 2007-10-15 Wire cutting machine Production equipment Steel shell production workshop 2007-11-16 Screw compressor Production equipment Composition production 2008-06-01 Computer Office equipment Administration 2010-10-31 Computer Office equipment Administration 2010-10-31 0 Computer Office equipment Administration 2010-10-31 0 Computer Office equipment Administration 2010-10-31 0 Access attendance Office equipment Administration 2010-10-31 0 Copy machine Office equipment Administration 2010-10-31 Negative anode Spot welding machine Production equipment Battery cell production workshop 2010-10-31 0 Freezer Production equipment Battery cell production workshop 2010-10-31 0 Postive anode ultrasonic Production equipment Battery cell production workshop 2010-10-31 0 Postive anode ultrasonic Production equipment Battery cell production workshop 2010-10-31 0 Postive anode ultrasonic Production equipment Battery cell production workshop 2010-10-31 0 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 0 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 0 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 0 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 Forklift Production equipment Battery cell production workshop 2010-10-31 0 Electric counting Production equipment Battery cell production workshop 2010-10-31 Electric counting Production equipment Battery cell production workshop 2010-10-31 Electric counting Production equipment Battery cell production workshop 2010-10-31 Precising Electric counting Production equipment Battery cell production workshop 2010-10-31 0 Short-circuit tester Production equipment Battery cell production workshop 2010-10-31 0 Short-circuit tester Production equipment Battery cell production workshop 2010-10-31 0 Short-circuit tester Production equipment Battery cell production workshop 2010-10-31 0 15 Short-circuit tester Production equipment Battery cell production workshop 2010-10-31 Compressor Production equipment Battery cell production workshop 2010-10-31 0 Gas tank Production equipment Battery cell production workshop 2010-10-31 0 Gas tank Production equipment Battery cell production workshop 2010-10-31 0 Air compressor Production equipment Battery cell production workshop 2010-10-31 Oven Production equipment Battery cell production workshop 2010-10-31 Oven Production equipment Battery cell production workshop 2010-10-31 Oven Production equipment Battery cell production workshop 2010-10-31 Oven Production equipment Battery cell production workshop 2010-10-31 Vacuum oven Production equipment Battery cell production workshop 2010-10-31 Vacuum oven Production equipment Battery cell production workshop 2010-10-31 Vacuum oven Production equipment Battery cell production workshop 2010-10-31 Vacuum oven Production equipment Battery cell production workshop 2010-10-31 Vacuum oven Production equipment Battery cell production workshop 2010-10-31 Resistance meter Production equipment Battery cell production workshop 2010-10-31 0 Resistance meter Production equipment Battery cell production workshop 2010-10-31 Extruder core machine Production equipment Battery cell production workshop 2010-10-31 0 Laser welding Production equipment Battery cell production workshop 2010-10-31 Laser welding Production equipment Battery cell production workshop 2010-10-31 Laser welding Production equipment Battery cell production workshop 2010-10-31 Laser welding Production equipment Battery cell production workshop 2010-10-31 Laser welding Production equipment Battery cell production workshop 2010-10-31 Pump Production equipment Battery cell production workshop 2010-10-31 0 Battery tester Production equipment Battery cell production workshop 2010-10-31 0 Battery tester Production equipment Battery cell production workshop 2010-10-31 0 Battery tester Production equipment Battery cell production workshop 2010-10-31 0 Battery tester Production equipment Battery cell production workshop 2010-10-31 Battery tester Production equipment Battery cell production workshop 2010-10-31 Battery tester Production equipment Battery cell production workshop 2010-10-31 Battery tester Production equipment Battery cell production workshop 2010-10-31 Battery tester Production equipment Battery cell production workshop 2010-10-31 Vacuum Pump Production equipment Battery cell production workshop 2010-10-31 0 Large cutting machine Production equipment Battery cell production workshop 2010-10-31 0 Powder brush machine Production equipment Battery cell production workshop 2010-10-31 0 Powder brush machine Production equipment Battery cell production workshop 2010-10-31 0 Air conditioner Production equipment Battery cell production workshop 2010-10-31 0 Air conditioner Production equipment Battery cell production workshop 2010-10-31 Air conditioner Production equipment Battery cell production workshop 2010-10-31 Air conditioner Production equipment Battery cell production workshop 2010-10-31 Air conditioner Production equipment Battery cell production workshop 2010-10-31 Air conditioner Production equipment Battery cell production workshop 2010-10-31 16 Air conditioner Production equipment Battery cell production workshop 2010-10-31 Air conditioner Production equipment Battery cell production workshop 2010-10-31 Air conditioner Production equipment Battery cell production workshop 2010-10-31 Air conditioner Production equipment Battery cell production workshop 2010-10-31 Air conditioner Production equipment Battery cell production workshop 2010-10-31 Air conditioner Production equipment Battery cell production workshop 2010-10-31 Air conditioner Production equipment Battery cell production workshop 2010-10-31 Eggbeater machine Production equipment Battery cell production workshop 2010-10-31 0 Eggbeater machine Production equipment Battery cell production workshop 2010-10-31 0 Sealing machine Production equipment Battery cell production workshop 2010-10-31 0 Sealing machine Production equipment Battery cell production workshop 2010-10-31 0 Coating machine Production equipment Battery cell production workshop 2010-10-31 Glove box Production equipment Battery cell production workshop 2010-10-31 0 Glove box Production equipment Battery cell production workshop 2010-10-31 0 Glove box Production equipment Battery cell production workshop 2010-10-31 0 Shelling maching Production equipment Battery cell production workshop 2010-10-31 0 Vacuum mixer Production equipment Battery cell production workshop 2010-10-31 Vacuum mixer Production equipment Battery cell production workshop 2010-10-31 Viscosity test instrument Production equipment Battery cell production workshop 2010-10-31 0 Strip dividing machine Production equipment Battery cell production workshop 2010-10-31 0 Strip dividing machine Production equipment Battery cell production workshop 2010-10-31 0 Strip dividing machine Production equipment Battery cell production workshop 2010-10-31 Twin rollers Production equipment Battery cell production workshop 2010-10-31 Twin rollers Production equipment Battery cell production workshop 2010-10-31 Cooling tower Production equipment Battery cell production workshop 2010-10-31 0 Negative anode riveting Production equipment Battery cell production workshop 2010-10-31 0 Negative anode riveting Production equipment Battery cell production workshop 2010-10-31 0 Negative anode riveting Production equipment Battery cell production workshop 2010-10-31 0 Drawstring Production equipment Battery cell production workshop 2010-10-31 0 Drawstring Production equipment Battery cell production workshop 2010-10-31 0 Transformer cabinet Production equipment Battery cell production workshop 2010-10-31 0 Transformer cabinet Production equipment Battery cell production workshop 2010-10-31 0 Transformer cabinet Production equipment Battery cell production workshop 2010-10-31 0 Coating machine Production equipment Battery cell production workshop 2010-10-31 Dehumidifier Production equipment Battery cell production workshop 2010-10-31 0 Dehumidifier Production equipment Battery cell production workshop 2010-10-31 0 Dehumidifier Production equipment Battery cell production workshop 2010-10-31 0 Dehumidifier Production equipment Battery cell production workshop 2010-10-31 0 Dehumidifier Production equipment Battery cell production workshop 2010-10-31 0 Dehumidifier Production equipment Battery cell production workshop 2010-10-31 0 Dehumidifier Production equipment Battery cell production workshop 2010-10-31 0 17 Rolling dehumidifier Production equipment Battery cell production workshop 2010-10-31 Film cutting machine Production equipment Battery cell production workshop 2010-10-31 Down suction injection machine Production equipment Battery cell production workshop 2010-10-31 Semi-automatic winder Production equipment Battery cell production workshop 2010-10-31 Recovery unit Production equipment Battery cell production workshop 2010-10-31 Postive anode ultrasonic Production equipment Battery cell production workshop 2010-10-31 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 Formation cabinet Production equipment Battery cell production workshop 2010-10-31 Laser welding Production equipment Battery cell production workshop 2010-10-31 Negative anode riveting Production equipment Battery cell production workshop 2010-10-31 Laser welding Production equipment Battery cell production workshop 2010-11-02 Battery tester Production equipment Battery cell production workshop 2010-11-04 Air dryer Production equipment Battery cell production workshop 2010-11-05 Postive anode ultrasonic Production equipment Battery cell production workshop 2010-11-04 Vacuum oven Production equipment Battery cell production workshop 2010-11-03 Vacuum oven Production equipment Battery cell production workshop 2010-11-03 Vacuum oven Production equipment Battery cell production workshop 2010-11-03 Negative anode Spot welding machine Production equipment Battery cell production workshop 2010-11-05 Negative anode Spot welding machine Production equipment Battery cell production workshop 2010-11-05 Negative anode Spot welding machine Production equipment Battery cell production workshop 2010-11-05 Negative anode Spot welding machine Production equipment Battery cell production workshop 2010-11-05 Negative anode Spot welding machine Production equipment Battery cell production workshop 2010-11-05 Negative anode Spot welding machine Production equipment Battery cell production workshop 2010-11-05 Negative anode Spot welding machine Production equipment Battery cell production workshop 2010-11-05 Negative anode Spot welding machine Production equipment Battery cell production workshop 2010-11-05 Negative anode Spot welding machine Production equipment Battery cell production workshop 2010-11-05 Negative anode Spot welding machine Production equipment Battery cell production workshop 2010-11-05 Negative anode Spot welding machine Production equipment Battery cell production workshop 2010-11-05 Negative anode Spot welding machine Production equipment Battery cell production workshop 2010-11-05 18 Negative anode Spot welding machine Production equipment Battery cell production workshop 2010-11-05 Air conditioner Office equipment Administration 2010-11-09 Air conditioner Office equipment Administration 2010-11-09 Air conditioner Office equipment Administration 2010-11-09 Air conditioner Office equipment Administration 2010-11-09 Air conditioner Office equipment Administration 2010-11-09 printer Office equipment Administration 2010-11-09 printer Office equipment Administration 2010-11-09 printer Office equipment Administration 2010-11-09 printer Office equipment Administration 2010-11-09 Fax machine Office equipment Administration 2010-11-09 Fax machine Office equipment Administration 2010-11-09 Computer Office equipment Administration 2010-11-09 Computer Office equipment Administration 2010-11-09 Computer Office equipment Administration 2010-11-09 Computer Office equipment Administration 2010-11-09 Computer Office equipment Administration 2010-11-09 Computer Office equipment Administration 2010-11-09 Computer Office equipment Administration 2010-11-09 Computer Office equipment Administration 2010-11-09 Computer Office equipment Administration 2010-11-09 Computer Office equipment Administration 2010-11-09 Computer Office equipment Administration 2010-11-09 Computer Office equipment Administration 2010-11-09 Strongbox Office equipment Administration 2010-11-09 c-30T High speed Punch Production equipment Aluminum shell production workshop 2011-09-06 Fixed Punch JH21-80 Production equipment Aluminum shell production workshop 2011-09-07 20110902_1 FixedPunch JH21-80_1 Production equipment Aluminum shell production workshop 2011-09-07 Low temperature Injection machine Production equipment Battery cell production workshop 2011-09-08 E'Jenie(Subtotal): Computer Office equipment Administration 2009-09-15 Computer Office equipment Administration 2009-09-15 Computer Office equipment Administration 2009-09-15 Negative anode Spot welding machine Prodcution equipment Production workshop 2006-01-13 Negative anode Spot welding machine Prodcution equipment Production workshop 2006-01-13 Negative anode Spot welding machine Prodcution equipment Production workshop 2006-04-12 Negative anode Spot welding machine Prodcution equipment Production workshop 2006-04-12 Negative anode Spot welding machine Prodcution equipment Production workshop 2006-04-12 Negative anode Spot welding machine Prodcution equipment Production workshop 2006-04-12 Negative anode Spot welding machine Prodcution equipment Production workshop 2006-04-12 19 Negative anode Spot welding machine Prodcution equipment Production workshop 2006-04-12 Negative anode Spot welding machine Prodcution equipment Production workshop 2009-09-17 Negative anode Spot welding machine Prodcution equipment Production workshop 2009-09-17 Negative anode Spot welding machine Prodcution equipment Production workshop 2009-09-17 Negative anode Spot welding machine Prodcution equipment Production workshop 2009-09-17 Negative anode Spot welding machine Prodcution equipment Production workshop 2009-09-17 Negative anode Spot welding machine Prodcution equipment Production workshop 2009-09-17 Negative anode Spot welding machine Prodcution equipment Production workshop 2009-09-17 Air conditioner Prodcution equipment Production workshop 2006-04-26 Air conditioner Prodcution equipment Production workshop 2006-04-26 Air conditioner Prodcution equipment Production workshop 2006-04-26 Battery voltage automatic detection Prodcution equipment Battery Production workshop 2010-10-31 Ultrasonic Plastic welding machine CSH-1526 Prodcution equipment Battery Production workshop 2010-10-31 Production line L1400*W300*H750MM Prodcution equipment Battery Production workshop 2010-10-31 Production line L1400*W300*H750MM Prodcution equipment Battery Production workshop 2010-10-31 Tape machine Prodcution equipment Battery Production workshop 2010-10-31 Tape machine Prodcution equipment Battery Production workshop 2010-10-31 5V/3ATester Prodcution equipment Battery Production workshop 2010-10-31 Box-type furnace Prodcution equipment Battery Production workshop 2010-10-31 Ultrasonic Plastic welding machine Prodcution equipment Battery Production workshop 2010-10-29 Battery composite Tester Prodcution equipment Battery Production workshop 2010-10-29 Battery composite Tester Prodcution equipment Battery Production workshop 2010-10-29 Battery composite Tester Prodcution equipment Battery Production workshop 2010-10-29 Battery composite Tester Prodcution equipment Battery Production workshop 2010-10-29 Battery composite Tester Prodcution equipment Battery Production workshop 2010-10-29 Battery composite Tester Prodcution equipment Battery Production workshop 2010-10-29 Tape machine Prodcution equipment Battery Production workshop 2010-10-29 Tape machine Prodcution equipment Battery Production workshop 2010-10-29 Production line Prodcution equipment Battery Production workshop 2010-10-29 Production line Prodcution equipment Battery Production workshop 2010-10-29 Small Punch Prodcution equipment Battery Production workshop 2010-10-29 Small Punch Prodcution equipment Battery Production workshop 2010-10-29 Small Punch Prodcution equipment Battery Production workshop 2010-10-29 Low temperature Injection machine Prodcution equipment Battery Production workshop 2010-10-29 Constant temperature and humidity testing machine Prodcution equipment Battery Production workshop 2010-10-29 5V/3ATester Prodcution equipment Battery Production workshop 2010-10-29 Intelligent battery internal resistance Tester Prodcution equipment Battery Production workshop 2010-11-16 Intelligent battery internal resistance Tester Prodcution equipment Battery Production workshop 2010-11-16 Intelligent battery internal resistance Tester Prodcution equipment Battery Production workshop 2010-11-16 Protection board Tester Prodcution equipment Battery Production workshop 2010-11-16 Computer Office equipment Administration 2010-11-19 NewPower(Subtotal): Total 18,283,335.06 8,906,488.11 9,376,846.95 20
